—In an action to recover damages for personal injuries, the plaintiff Marilyn Vargas appeals from (1) a judgment of the Supreme Court, Richmond County (Ponterio, J.), dated February 1,1999, which, upon a jury verdict in favor of the defendant and against her, *599dismissed the complaint, (2) an order of the same court, dated March 22, 1999, which denied her motion to set aside the verdict and for a new trial, and (3) an amended order of the same court, dated April 7, 1999, which denied her motion to set aside the verdict and order a new trial.
Ordered that the judgment is affirmed; and it is further,
Ordered that the appeal from the order dated March 22, 1999, is dismissed, as that order was superseded by the amended order dated April 7, 1999; and it is further,
Ordered that the amended order dated April 7, 1999, is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
“The credibility of witnesses, the truthfulness and accuracy of the testimony, whether contradicted or not, and the significance of weaknesses and discrepancies are all issues for the trier of the facts” (Sorokin v Food Fair Stores, 51 AD2d 592, 593; see also, Bert v Meyer, 243 AD2d 522; Pedone v B&B Equip. Co., 239 AD2d 397, 398). Here, it cannot be said that the evidence so preponderated in favor of the plaintiff Marilyn Vargas that the verdict against her could not have been reached on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
The remaining contentions of the plaintiff Marilyn Vargas are without merit. Joy, J. P., Thompson, Krausman and Gold-stein, JJ., concur.